In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Belen, J.), dated August 20, 1996, as granted the motion of the defendant Xerox Corporation for summary judgment dismissing the complaint insofar as asserted against it as time-barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted summary judgment dismissing the complaint as time-barred as to the defendant Xerox Corporation since the plaintiff’s symptoms of repetitive stress injury occurred more than three years prior to the commencement of this action (see, CPLR 214 [5]; Badillo v International Bus. Machs. Corp., 237 AD2d 553; Hayes v International Bus. Machs. Corp., 237 AD2d 254). Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.